Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner notes that with the claim amendments filed 3/7/2022, the claim objections are withdrawn. 
The specification amendments are accepted. However, as the abstract was not actually amended, the abstract filed 3/7/22 is not entered.
As for the drawing objections, the applicant’s drawing amendments had 2 copies of Fig. 2B. As the 1st Fig. 2B included the subject matter of both Fig. 2B and 2C, the examiner did not enter the final page of drawing amendments. The equation of Fig. 1B was described in the specification, as were the method steps of Fig. 2B (* the one being entered). Furthermore, a Fig. 1 and a Fig. 2 were described in the specification. Thus, the examiner entered Figs. 1B and 2B.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The reasons for the allowance of independent Claims 1, 11, and 16 were provided on pages 3-5 of the Ex-Parte Quayle Action mailed 1/13/2022.
Dependent Claims 2-10, 12-15, and 17-20 are allowed for their dependence upon allowed Claim 1, 11, and 16. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859